

 
 

--------------------------------------------------------------------------------

 
CONFIDENTIAL TREATMENT

Exhibit 10.1


SETTLEMENT AND LICENSE AGREEMENT
 
This Settlement and License Agreement (the “Agreement”) is entered into by LML
Patent Corp., (“LML”) and The Royal Bank of Scotland plc. (“RBS”).  LML and RBS
are individually referred to as “Party” and collectively as the “Parties.”  This
Agreement is effective as of the 29th day of December, 2009 (“Effective Date”).


RECITALS


WHEREAS, LML owns rights in certain U.S. Patents related to making, using,
offering for sale and selling Electronic Check Conversion systems and services;


WHEREAS, LML began an action against RBS and other defendants in the United
States District Court for the Eastern District of Texas, Marshall Division,
2-08-CV-448-DF (“Litigation I”) and 2-09-CV-180-TJW (“Litigation II”)
(collectively, the “Lawsuits”), alleging infringement of LML’s U.S. Patent No.
RE40,220; and


WHEREAS, the Parties have reached a settlement of their dispute, and RBS desires
to license LML’s patents;


NOW, THEREFORE, in consideration of the covenants contained in this Agreement
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the Parties agree as follows:


1.           DEFINITIONS.


The following definitions apply to this Agreement:


(a)           “ACH” is the acronym for the “Automated Clearing House” Network
and means the electronic payment network regulated by the National Automated
Clearing House Association (“NACHA”).


(b)           “ACH File” means the electronic transaction that results from ECC
and includes NACHA standard entry class codes ARC, WEB, POP, TEL, and BOC.


(c)            “Affiliate” means any person or entity that directly or
indirectly owns or controls, is owned or controlled by, or is under common
ownership or control with, such Party, where “control” means ownership of fifty
percent (50%) or more of the capital stock or other ownership interest of the
person or entity carrying the right to vote for or appoint directors or their
equivalent (if not a corporation).


(d)           “Court” means the United States District Court for the Eastern
District of Texas, Marshall Division.



MHDocs 2501314_2 980074.1
 
-1-

--------------------------------------------------------------------------------

 
CONFIDENTIAL TREATMENT

(e)           “Customer” means any person or entity that purchases or receives
Licensed Products and Services directly from Licensee.  Specifically excluded
from this definition are (1) Defendants, (2) banks, banking institutions and
payment processing companies, and (3) any person or entity that purchases or
receives Licensed Products and Services directly from Licensee on behalf of a
bank, banking institution, or payment processing company.


(f)           “Defendant” means any defendant named in the Lawsuits and any
Affiliate of such defendant.


(g)           “ECC” is the acronym for “Electronic Check Conversion” and means
the process or system by which a paper check is converted to an electronic
transaction.


(h)           “Licensed Products and Services” means products or services of RBS
that create, process, or transmit ACH Files that RBS originates, receives from
Third Party Converters and/or receives or generates on behalf of Customers, and
that practice one or more claims of the LML Patents.


(i)           “Licensee” means RBS and its Affiliates as of the Effective Date.


(j)           “LML Patents” means (i) U.S. Patent No. RE40,220, (ii) any issued
patent and any pending patent application anywhere in the world that LML
currently owns or controls (or has the right to own or control) as of the
Effective Date of this Agreement; (iii) any patent or application to which any
of the foregoing patents and/or patent applications claims priority, and (iv)
any continuations, continuations in part, reissues, reexamination certificates,
and/or divisional applications of the foregoing patents and/or patent
applications described above.


 (k)           “Third Party Converter” means any person or entity that creates
or processes ACH Files on behalf of RBS and transmits those ACH Files to RBS for
the purpose of further transmission to the ACH Network (as part of an ACH
pass-through transaction) using the Licensed Products and
Services.  Specifically excluded from this definition are (1) Defendants, (2)
banks and banking institutions, and (3) any person or entity that creates or
processes ACH Files on behalf of any bank or banking institution other than RBS,
and that transmits those ACH Files to RBS for the purpose of further
transmission to the ACH Network (as part of an ACH pass-through transaction)
using the Licensed Products and Services.


2.           SETTLEMENT OF THE LITIGATION.


2.1           Stipulated Dismissal.  The Parties agree to direct their counsel
to file with the Court a joint motion for dismissal with prejudice of the
Parties’ respective claims for relief in Litigation I within five (5) days after
the receipt of payment specified in Section 3.1.


2.2             No Award of Fees or Costs.  The Parties agree that they shall
bear their own costs and attorneys' fees relating to Litigation I.



MHDocs 2501314_2 980074.1
 
-2-

--------------------------------------------------------------------------------

 
CONFIDENTIAL TREATMENT

2.3           No Attempt to Invalidate.  Licensee agrees that, in the absence of
a subpoena or court order requiring its participation or support, it shall not
take any action, participate in or support any suit, claim, action, litigation,
administrative proceeding, or proceeding of any nature brought by or against LML
that concerns or challenges the validity or enforceability of the LML Patents,
unless such suit, claim, action, litigation or proceeding to enforce one or more
of the LML Patents is brought by LML or its successors, assigns, Affiliates, or
licensees against Licensee, or places Licensee in a reasonable apprehension of
being sued on one or more of the LML Patents.


3.           PAYMENT AND TERMINATION


3.1           Payment by Licensee.  Licensee agrees to pay to LML the sum of one
million one hundred fifty thousand U.S. dollars ($1,150,000.00) within ten (10)
business days following the Effective Date.  The amount will be delivered to
LML’s counsel, McKool Smith P.C., via wire transfer to the following account:


Bank: Inwood National Bank
Address: 7621 Inwood Road, Dallas, TX 75209
Acct# [******]
ABA# [******]
Account Name:  McKool Smith IOLTA Trust Account


3.2           Termination Due to Non-Payment by Licensee.  If Licensee fails to
make the payment specified in Section 3.1 above in the time specified, that
failure will constitute a material breach of this Agreement.  LML may then,
after five business (5) days following written notice of such breach to
Licensee, at its option, either terminate the Agreement or it may petition the
Court for specific enforcement of Licensee’s payment obligations.  Licensee
hereby consents to the jurisdiction of the Court for enforcement of the payment
obligations in Section 3.1, and agrees that specific enforcement of the payment
obligations of this Agreement is an available remedy.


3.3           Tax Liability. Each Party shall bear its own tax liability
hereunder.


3.4           Additional Payments.  The payment of the amount set forth in
Section 3.1 shall be the total compensation to LML and any other LML Affiliates
by Licensee for all releases, licenses, covenants and all other rights granted
in this Agreement, and no additional payment shall be due or made to LML or any
other person by Licensee with respect to the releases, licenses, covenants and
all other rights granted in this Agreement.


3.5           Payment Transaction Forms. LML agrees that, as a condition to
receiving payment as set forth herein, it shall complete RBS’ standard W-9 form
and ACH transmittal form.


***This confidential portion has been omitted and filed separately with the
Securities and Exchange Commission



MHDocs 2501314_2 980074.1
 
-3-

--------------------------------------------------------------------------------

 
CONFIDENTIAL TREATMENT



4.           RELEASES AND COVENANT NOT TO SUE


4.1           LML’s Release.  Except for the obligations of Licensee under this
Agreement and conditioned upon LML’s receipt of payment from Licensee as
specified under this Agreement, LML forever releases Licensee from any claims or
causes of action for patent infringement, whether known or unknown, that as of
the Effective Date, LML asserted or could have asserted.
4.2.           Licensee’s Release.  Except for the obligations of LML under this
Agreement, Licensee forever releases LML and its Affiliates from any claims or
causes of action for patent infringement, whether known or unknown, that as of
the Effective Date, Licensee asserted or could have asserted.


4.3           Covenant-Not-To-Sue.  The Parties and their Affiliates covenant
not to file suit against each other for infringement of any patents they own
that are currently issued or that may hereafter issue on applications currently
owned, or patents that they subsequently acquire that are not otherwise licensed
under this Agreement.  This covenant-not-to-sue will expire seven (7) years
following the Effective Date of this Agreement.


5.           GRANT OF LICENSE. LML hereby grants to Licensee a fully paid-up,
irrevocable, non-exclusive, non-sublicensable, non-transferable license under
the LML Patents to make, use, sell, offer for sale, import, and export the
Licensed Products and Services.  In addition, this grant of license applies to:
(i) Customers, but only to the extent that such Customers purchase or receive
Licensed Products and Services directly from the Licensee, and (ii) Third Party
Converters, but only to the extent that such Third Party Converters create or
process ACH Files directly for the Licensee and transmit those ACH Files to the
Licensee for the purpose of further transmission to the ACH Network (as part of
an ACH pass-through transaction) using the Licensed Products and Services.  For
the avoidance of doubt, this grant of license does not apply to (i) any ACH
Files purchased or received by a Customer from any person or entity other than
Licensee, or (ii) any ACH Files created or processed by a Third Party Converter
for any person or entity other than Licensee.   Except as expressly provided
herein, nothing in the Agreement is intended to grant any rights or license,
express or implied, to Licensee or exhaust any patent rights of LML with respect
to the LML Patents.


6.           CHANGE IN CONTROL/ACQUISITIONS


6.1           Acquisitions by Licensee.  In the event Licensee acquires an
entity after the Effective Date of this Agreement, such entity will not gain the
benefit of the license grant, covenant-not-to-sue, or releases in the
Agreement.  LML agrees to negotiate in good faith with the acquired entity to
license, under the LML Patents, any ACH Files created, processed, or transmitted
by the acquired entity based on a presumptive royalty rate of $[***] U.S.
dollars per ARC SEC-coded ECC transaction and $[***] U.S. dollars per POP, BOC,
WEB, or TEL SEC-coded ECC transaction.


***This confidential portion has been omitted and filed separately with the
Securities and Exchange Commission



MHDocs 2501314_2 980074.1
 
-4-

--------------------------------------------------------------------------------

 
CONFIDENTIAL TREATMENT



6.2           Mergers Between Licensee and Another Entity.


(i)           In the event Licensee merges with another entity that is not
otherwise licensed under the LML Patents and the number of ACH Files created,
processed, or transmitted by the merged entity each month after the date of the
merger does not exceed [***]% of Licensee’s average monthly transaction volumes
for Licensed Products and Services (based on the 12 months preceding the date of
the merger (hereinafter, “Conditional Merger Volume Limit”), then the license
grant, covenant not to sue, and releases in this Agreement will continue to
apply but only with respect to: (a) the Licensed Products and Services that
existed prior to the date of the merger, and (b) the ACH Files created,
processed or transmitted by the merged entity each month after the date of the
merger up to the Conditional Merger Volume Limit.


(ii)           In the event Licensee merges with another entity that is not
otherwise licensed under the LML Patents and the number of ACH Files created,
processed, or transmitted by the merged entity in any given month after the date
of the merger exceeds the Conditional Merger Volume Limit (as defined above),
then the provisions of Section 6.2(i) shall immediately terminate, and the
license grant, covenant not to sue, and releases in this Agreement will continue
to apply but only with respect to: (a) the Licensed Products and Services that
existed prior to the date of the merger, and (b) the ACH Files created,
processed or transmitted by the merged entity each month after the date of the
merger up to [***]% of the Licensee’s average monthly transaction volumes for
Licensed Products and Services (based on the 12 months preceding the date of the
merger) (hereinafter, “Adjusted Merger Volume Limit”).  LML agrees to negotiate
in good faith with the merged entity to license, under the LML Patents, any ACH
Files created, processed, or transmitted by the merged entity in excess of the
Adjusted Merger Volume Limit based on a presumptive royalty rate of $[***] U.S.
dollars per ARC SEC-coded ECC transaction and $[***] U.S. dollars per POP, BOC,
WEB, or TEL SEC-coded ECC transaction.


6.3           Acquisitions of Licensee.


(i)           In the event of an acquisition of Licensee by an entity that is
not otherwise licensed under the LML Patents and in which Licensee continues to
exist as a legal entity and the number of ACH Files created, processed, or
transmitted by the acquiring entity each month after the date of the acquisition
does not exceed [***]% of Licensee’s average monthly transaction volumes for
Licensed Products and Services (based on the 12 months preceding the date of the
acquisition (hereinafter, “Conditional Acquisition Volume Limit”), then the
license grant, covenant not to sue, and releases in this Agreement will continue
to apply but only with respect to: (a) the Licensed Products and Services that
existed prior to the date of the acquisition, and (b) the ACH Files created,
processed or transmitted by the acquiring entity each month after the date of
the acquisition up to the Conditional Acquisition Volume Limit.


***This confidential portion has been omitted and filed separately with the
Securities and Exchange Commission



MHDocs 2501314_2 980074.1
 
-5-

--------------------------------------------------------------------------------

 
CONFIDENTIAL TREATMENT



(ii)           In the event of an acquisition of Licensee by an entity that is
not otherwise licensed under the LML Patents and in which Licensee continues to
exist as a legal entity and the number of ACH Files created, processed, or
transmitted by the acquiring entity each month after the date of the acquisition
exceeds the Conditional Acquisition Volume Limit (as defined above), then the
provisions of Section 6.3(i) shall immediately terminate, and the license grant,
covenant not to sue, and releases in this Agreement will continue to apply but
only with respect to: (a) the Licensed Products and Services that existed prior
to the date of the acquisition, and (b) the ACH Files created, processed or
transmitted by the acquiring entity each month after the date of the acquisition
up to [***]% of the Licensee’s average monthly transaction volumes for Licensed
Products and Services (based on the 12 months preceding the date of the
acquisition) (hereinafter, “Adjusted Acquisition Volume Limit”).  LML agrees to
negotiate in good faith with the acquiring entity to license, under the LML
Patents, any ACH Files created, processed, or transmitted by the acquiring
entity in excess of the Adjusted Acquisition Volume Limit based on a presumptive
royalty rate of $[***] U.S. dollars per ARC SEC-coded ECC transaction and $[***]
U.S. dollars per POP, BOC, WEB, or TEL SEC-coded ECC transaction.


    6.4           Purchase of Assets of Licensee.


(i)           In the event of a sale of the assets of Licensee that includes the
business line that provides the Licensed Products and Services to an entity that
is not otherwise licensed under the LML Patents and in which the number of ACH
Files created, processed, or transmitted by the purchasing entity each month
after the date of the purchase does not exceed [***]% of Licensee’s average
monthly transaction volumes for Licensed Products and Services (based on the 12
months preceding the date of the purchase (hereinafter, “Conditional Purchase
Volume Limit”), then the license grant, covenant not to sue, and releases in
this Agreement will continue to apply but only with respect to: (a) the Licensed
Products and Services that existed prior to the date of the purchase, and (b)
the ACH Files created, processed or transmitted by the purchasing entity each
month after the date of the purchase up to the Conditional Purchase Volume
Limit.


(ii)           In the event of a sale of the assets of Licensee that includes
the business line that provides the Licensed Products and Services to an entity
that is not otherwise licensed under the LML Patents and in which the number of
ACH Files created, processed, or transmitted by the purchasing entity each month
after the date of the purchase exceeds the Conditional Purchase Volume Limit (as
defined above), then the provisions of Section 6.4(i) shall immediately
terminate, and the license grant, covenant not to sue, and releases in this
Agreement will continue to apply but only with respect to: (a) the Licensed
Products and Services that existed prior to the date of the purchase, and (b)
the ACH Files created, processed or transmitted by the purchasing entity each
month after the date of the purchase up to [***]% of the Licensee’s average
monthly transaction volumes for Licensed Products and Services (based on the 12
months preceding the date of the purchase) (hereinafter, “Adjusted Purchase
Volume Limit”).


***This confidential portion has been omitted and filed separately with the
Securities and Exchange Commission



MHDocs 2501314_2 980074.1
 
-6-

--------------------------------------------------------------------------------

 
CONFIDENTIAL TREATMENT

LML agrees to negotiate in good faith with the purchasing entity to license,
under the LML Patents, any ACH Files created, processed, or transmitted by the
purchasing entity in excess of the Adjusted Purchase Volume Limit based on a
presumptive royalty rate of $[***] U.S. dollars per ARC SEC-coded ECC
transaction and $[***] U.S. dollars per POP, BOC, WEB, or TEL SEC-coded ECC
transaction.


    6.5           Termination of Payments Due Pursuant to Section 6.  With
respect to any good faith negotiations undertaken pursuant to Sections 6.1 - 6.4
above, LML agrees that no royalty will be due under the LML Patents for any ACH
Files created, processed, or transmitted by the Licensee or by any acquired
entity, merged entity, acquiring entity, or purchasing entity (as described
above) after the expiration date of the last to expire of the LML Patents.


7.           CONFIDENTIALITY.  The Parties may disclose the existence of this
Agreement.  Neither Party may disclose the specific terms and conditions of this
Agreement to any entity except that each Party may disclose the terms and
conditions of this Agreement: (i) to third parties with a need for access
pursuant to the order or requirement of a court, administrative or regulatory
agency, or other governmental body, provided that the Party required to make
such a disclosure gives as much notice as is reasonably possible to the other
Party to contest such order or requirement; (ii) on a confidential basis to its
legal, accounting or financial advisors solely for the purposes of providing
such advice and solely to the extent that they have a need for access; (iii) if
that Party forms a good faith belief that disclosure is required under
applicable securities regulations or listing agency requirements; (iv) in its
financial statements as it is required to do under applicable generally accepted
accounting principles while acting in reliance on its auditors; (v) to parties
in the Lawsuits as part of disclosure obligations under the Court's Protective
Order, (vi) upon the express written consent of the other Party; or (vii) on a
confidential basis to investors and potential investors and acquirers, but
subject to any such investor or potential investor or acquirer having first
executed an appropriate non-disclosure agreement requiring such investor or
potential investor or acquirer to maintain this Agreement and the terms and
conditions of this Agreement in confidence.


8.           REPRESENTATIONS AND WARRANTIES


8.1           Licensee Representations and Warranties. Licensee represents and
warrants to LML that (a) it has all requisite legal right, power and authority
to execute, deliver and perform this Agreement; and (b) it has the right to
enter into this settlement and grant the releases, covenants not to sue and all
other rights provided for under this Agreement without any payment to any other
person or third Party.


 
***This confidential portion has been omitted and filed separately with the
Securities and Exchange Commission



MHDocs 2501314_2 980074.1
 
-7-

--------------------------------------------------------------------------------

 
CONFIDENTIAL TREATMENT



8.2           Licensor Representations and Warranties. As a condition precedent
to Licensee entering into this Agreement, LML represents and warrants to
Licensee that as of the Effective Date (a) it has all requisite legal right,
power and authority to execute, deliver and perform this Agreement; (b) it has
the right to enter into this Agreement and grant the licenses and covenants not
to sue and all other rights provided for under this Agreement without any
payment to any other person or third party; (c) it owns the LML Patents, and
that no other person or third party owns any right to recover any amounts in
connection with the LML Patents; (d) it has not granted and shall not grant any
licenses or other rights, under the LML Patents or otherwise, that would
conflict with or prevent the licenses and rights granted to Licensee hereunder;
and (e) there are no liens, conveyances, mortgages, assignments, encumbrances,
or other agreements that would prevent or impair the full and complete exercise
of the terms and conditions of this Agreement.


9.    GENERAL PROVISIONS


9.1           Assignment.  This Agreement may not be assigned by either Party
without the prior written consent of the other Party in its sole
discretion.  This Agreement shall inure to the benefit of, and shall bind, the
respective heirs, executors, administrators, other legal representatives,
successors and permitted assigns of the Parties hereto.


9.2           Entire Agreement.  This Agreement and the License Agreement
constitute the entire agreement between the Parties hereto with respect to the
subject matter hereof and thereof and cancels and supersedes any prior
understandings and agreements between the Parties hereto with respect thereto.
There are no representations, warranties, terms, conditions, undertakings or
collateral agreements, express, implied or statutory, between the Parties other
than as expressly set forth in this Agreement.


9.3           Notices.  All notices, requests, approvals, consents and other
communications required or permitted under this Agreement will be in writing and
addressed as follows:
 
If to LML:


Mr. Patrick H. Gaines
President
LML Patent Corp.
Suite 1680
1140 West Pender St.
Vancouver, BC  V6E 4GI


If to Licensee:


RBS Citizens, N.A.
One Citizens Plaza
Providence, Rhode Island 02903
Mail Code RDC 360
Attention: Hollie Lussier


-8-

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT
 
 
and will be deemed sufficiently given if delivered by hand or sent by certified
mail (return receipt requested), courier, or facsimile (provided that the
receiver acknowledges receipt of the facsimile) addressed to the other Party at
the address set forth above or to such other person or address as the Parties
may from time to time designate in writing delivered pursuant to this notice
provision. Any such notices, requests, demands or other communications will be
deemed to be delivered when received by the Party to whom they were addressed.


9.4           Governing Law.  This Agreement is governed by and will be
construed in accordance with the laws of the State of New York and the federal
laws of the United States as applicable therein, without regard to the laws of
those jurisdictions governing conflicts of laws.


9.5           Arbitration.  All claims, disputes, or other differences between
the Parties relating to or arising under this Agreement shall be exclusively
resolved by binding arbitration pursuant to the Federal Arbitration Act and the
Commercial Arbitration Rules of the American Arbitration Association (“AAA”),
with arbitration to occur at a location to be determined by the three (3)
arbitrators.  The arbitration shall be before three (3) arbitrators.  Each Party
shall be entitled to select one (1) arbitrator, each of whom shall be an
attorney with subject matter expertise in patent law and technology related to
methods of electronically transferring funds, and the selected arbitrators shall
together choose the third arbitrator, who shall also have the same required
subject matter expertise.  The arbitration proceedings and the documents,
materials and testimony provided thereunder shall be kept confidential and the
Parties and the arbitrators shall be required to execute a confidentiality
agreement as necessary to protect the confidentiality of such documents,
materials and testimony.  Each Party shall bear its own attorneys’ fees and
costs in connection with the arbitration, including the costs of the AAA and the
arbitrators, which shall be equally divided.  The majority award of the
arbitrators shall be final and binding on the Parties, and their successors and
assigns.  Each Party and its successors and assigns agrees to abide by any such
award rendered in the arbitration, hereby consents to the jurisdiction of the
Court for enforcement of any such award, and agrees that specific enforcement of
any payment obligations pursuant to such an award is an available remedy.


9.6           Expenses.  Except as otherwise specifically provided in this
Agreement, the Parties agree that they shall bear their own costs and attorneys’
fees incurred in connection with the negotiation and drafting of this Agreement
and the transactions contemplated herein.


9.7           Headings. The section and sub-section headings contained in this
Agreement are for convenience of reference only and shall not serve to limit,
expand or interpret the sections or sub-sections to which they apply, and shall
not be deemed to be a part of this Agreement.


9.8           Interpretation; Construction. The Parties have participated
jointly in the negotiation and drafting of this Agreement.  In the event an
ambiguity or question of intent or interpretation arises, this Agreement shall
be construed as if jointly drafted by the Parties and no presumption or burden
of proof shall arise favoring or disfavoring either Party by virtue of the
authorship of any provision of this Agreement.
 
 
-9-

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT

 
9.9           Relationship of the Parties.  This Agreement does not constitute
and shall not be construed as constituting a partnership or joint venture
between LML and Licensee, and neither Party shall have any right to obligate or
bind the other Party in any manner whatsoever, and nothing herein contained
shall give or is intended to give any rights of any kind to any third persons,
except as expressly provided herein.


9.10           Enforceability.  The Parties acknowledge and agree that this
Agreement is enforceable according to its terms.


9.11           Severability.  In the event that any term or provision of this
Agreement is deemed invalid, unenforceable or void by a final, non-appealable
judgment of a court of competent jurisdiction, the remainder of the Agreement
shall be interpreted to the extent possible to effect the overall intention of
the Parties as of the Effective Date of this Agreement.


9.12           Waiver of Section 1542 of the California Civil Code.  The Parties
to this Agreement hereby expressly waive the provisions of Section 1542 of the
California Civil Code, which states as follows:  “A GENERAL RELEASE DOES NOT
EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR SUSPECT TO EXIST IN HIS
FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF KNOWN BY HIM MUST HAVE
MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.”


9.13           Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be considered one and the same document.
 
 
-10-

--------------------------------------------------------------------------------



 CONFIDENTIAL TREATMENT
 
    IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
their duly authorized officers as of the Effective Date.


LML PATENT CORPORATION


By:  /s/ Patrick H.
Gaines                                                                


Print Name:  Patrick H. Gaines


Title:  President


Dated:  December 29, 2009




THE ROYAL BANK OF SCOTLAND PLC.


By:  /s/ Denise M.
Menelly                                                                           


Print Name:  Denise M. Menelly


Title:  Executive Vice-President, COO Americas


Dated:  December 29, 2009









MHDocs 2501314_2 980074.1
 
-11-

--------------------------------------------------------------------------------

 
